Campbell, J.,
delivered the opinion of the court.
The constable did only bis duty in making the arrest. It is the duty of a constable “ to keep and preserve the peace within his county,” and “ faithfully to aid and assist in executing the criminal laws of this State.” Code 1871, § 280. He assumes this obligation in entering the office, and is not entitled to any pay except that specifically provided. The reward offered by § 2786 of the Code was designed to induce the arrest of fleeing homicides by persons not under an official obligation to do it. Warner v. Grace, 14 Minn. 487. Judgment affirmed.